FILED
                             NOT FOR PUBLICATION                            OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZHILIN YANG,                                     No. 10-72865

               Petitioner,                       Agency No. A088-465-569

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Zhilin Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011). We grant

the petition for review and we remand.

      Yang challenges the BIA’s conclusion that he failed to provide reasonably

available corroborating evidence. The parties agree that the BIA relied solely on

corroboration grounds in denying Yang’s application. When the BIA issued its

decision, it did not have the benefit of our intervening decision in Ren v. Holder.

Accordingly, we remand to the agency for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of our remand, we need not reach Yang’s due process contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    10-72865